In an action to recover the balance due on an oral contract to supply certain labor, services and materials, defendant appeals from a judgment of the Supreme Court, Kings County, entered April 14, 1976, which is in favor of plaintiff and against it, after a nonjury trial. Judgment affirmed, with costs. Trial Term’s decision is adequately supported by the record. Any objections which defendant might have interposed to the introduction of plaintiff’s evidence were waived by its failure to make such objections at the trial. The trial court did not abuse its discretion in refusing to grant defendant an adjournment of the trial after the case had been set down peremptorily. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.